Citation Nr: 0945171	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  04-36 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 70 percent for 
an adjustment disorder with temporomandibular joint syndrome 
(TMJ), irritable bowel syndrome, headaches, numbness and 
tingling in the extremities, sleep apnea, lumbosacral strain 
and cervical strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel





INTRODUCTION

The Veteran served in the U.S. Army from January 1985 to 
January 1988.  She was subsequently a member of the U.S. Army 
Reserves with a period of active duty from March 1989 to 
December 1989.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted service connection for 
fibromyalgia (claimed as irritable bowel syndrome, a sleep 
disorder, chronic headaches, numbness and tingling 
sensations) and assigned an initial 40 percent rating.  The 
Veteran appealed for a higher initial rating.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  During the 
pendency of the appeal in August 2003, the RO increased the 
rating to 70 percent disabling. AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).  However, in granting the higher rating the RO 
consolidated several pending claims for service connection 
for TMJ, an adjustment disorder, cervical spine strain and 
lumbosacral strain into the rating for fibromyalgia.  
Therefore, the Board finds that not only the claim for an 
increased initial rating but also the propriety of the 
consolidated rating are under review in this appeal.

The Board also notes that the August 2003 rating decision 
granted a total disability rating based on individual 
unemployability (TDIU).  Therefore, the effects of the 
Veteran's condition on her ability to maintain substantially 
gainful employment have already been resolved in her favor 
and are no longer under review.  See Rice v. Shinseki, --- 
F.3d --- (Fed. Cir. 2009).

In June 2007, the Board remanded the Veteran's claim to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.  The RO/AMC, however, does not 
appear to have complied with all of the Board's remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(the Veteran is entitled, as a matter of law, to compliance 
with remand directives).  But see, too, Dyment v. West, 13 
Vet. App. 141, 146- 47 (1999) (requiring only 
"substantial," as opposed to exact, compliance).  
Consequently, the Board regrettably must again remand this 
claim to the RO via the AMC.


REMAND

A.  Compliance With the Board's June 2007 Remand

The Board's June 2007 Remand stated in pertinent part

As mentioned, the July 2000 RO decision granted 
service connection for fibromyalgia (claimed as 
irritable bowel syndrome, a sleep disorder, 
chronic headaches, and numbness and tingling 
sensations).  The basis of that grant was the 
veteran's service medical records confirming she 
had been involved in a motor vehicle accident 
during service, and a June 2000 statement from a VA 
physician indicating a relationship between her 
currently diagnosed fibromyalgia and that accident 
in service.  Later that month, in response, she 
filed a timely notice of disagreement (NOD) 
requesting a higher initial rating.  See Fenderson, 
12 Vet. App. at 125-26.  But then, in August 2000, 
she submitted a statement indicating she was 
dropping her appeal for fibromyalgia in favor of 
pursuing an additional claim for TMJ syndrome.

After that, in October 2000, VA received another 
statement from the veteran indicating her 
fibromyalgia had worsened.  In June 2001, the RO 
issued a decision denying her claim for service 
connection for TMJ syndrome, which she had alleged 
was secondary to her fibromyalgia.  In denying the 
claim, the RO determined that medical evidence 
showed her condition was characterized principally 
by her complaints of pain without physical signs of 
disability.  The RO also noted that her diffuse 
pain complaints were already compensated by the 40 
percent rating for her fibromyalgia.  A VA 
fibromyalgia examination in September 2001 
indicated she had no connective tissue problem, but 
rather, suffered from a severe anxiety neurosis 
with various somaticized symptoms.  She filed a 
timely NOD in September 2001.  In October 2001 the 
RO issued a decision confirming and continuing her 
initial 40 percent rating for the fibromyalgia.  
She submitted another NOD in September 2002, and 
the RO sent her a statements of the case (SOCs) 
in September 2002 and February 2003.

Also in September 2002, the veteran had filed an 
additional claim for post-traumatic stress disorder 
(PTSD), also as a residual of her 
motor vehicle accident during service.

The veteran had two VA examinations in April 2003.  
One of them, classified as a "dental and oral" 
examination, diagnosed pain in all 18 fibromyalgia 
tender points, cervical strain with significant 
decrease in range of motion, lumbosacral strain, 
and TMJ dysfunction.  These diagnoses were based on 
a physical examination.  A second examination that 
same month addressed the psychiatric aspects of 
the veteran's condition.  The examiner found that 
she suffered from an adjustment disorder with mixed 
affect response because of the residuals of her 
motor vehicle accident and chronic pain.  This pain 
was said to include the fibromyalgia, TMJ, 
headaches, and cervical and lumbar pain.  So, taken 
together, the findings from those April 2003 
examinations are in conflict with the results 
of the earlier VA examination in September 2001, 
when all symptoms were found to be psychosomatic.

As mentioned, in an August 2003 rating decision the 
RO consolidated the veteran's physical and 
psychiatric claims under the auspices of an 
adjustment disorder and assigned a single, 
collective 70 percent rating under 38 C.F.R. 
§ 4.130, Diagnostic Code 9440 (2006).  That 
decision was based largely on the reasoning of 
38 C.F.R. § 4.126(d), which states, "[w]hen a 
single disability has been diagnosed both as a 
physical condition and as a mental disorder, the 
rating agency shall evaluate it using a diagnostic 
code which represents the dominant (more disabling) 
aspect of the condition."  The veteran filed yet 
another NOD in May 2004.  And after receiving an 
August 2004 SOC, she perfected her appeal in 
October 2004 by filing another VA Form 9.  In 
addition, she has since contended in a statement 
received in November 2004 that this single-issue 
characterization does not best represent the scope 
of her disabilities.

While 38 C.F.R. § 4.126(d) does indicate that a 
single disability diagnosed both under physical and 
mental criteria should be evaluated under a 
diagnostic code that represents the dominant aspect 
of the condition, the Board is not entirely 
convinced this claim at issue involves only a 
single disability.  Medical evidence shows both 
physical and psychiatric symptomatology, but there 
has not been any concerted effort to 
comprehensively distinguish between the two.  Prior 
to the veteran filing her September 2002 claim for 
PTSD due to her car accident in service, she was 
already service connected for fibromyalgia and 
rated as 40-percent disabled based on findings by 
private and VA physicians.  Somehow, despite this 
medical evidence, the disability was effectively 
merged with her TMJ syndrome claim and eventually 
into a subsequent grant of service connection for 
adjustment disorder.  Since, however, separate 
consideration of both physical and mental symptoms 
(and disabilities) could lead to a higher overall 
schedular rating, further procedural and 
evidentiary development is required before the 
Board may address this specific issue or issues in 
this case.

The veteran first needs to have another VA 
examination, which includes a longitudinal review 
of her claims file for her pertinent medical and 
other history, to separately address the severity 
of her fibromyalgia, TMJ, and adjustment disorder.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (When the medical evidence of 
record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the 
Board must supplement the record by seeking an 
advisory opinion, ordering a medical examination, 
or citing recognized medical treatises that clearly 
support its ultimate conclusions.).  This 
additional medical evaluation is required so that 
it can be determined which of the symptoms and 
disabilities shown by the medical evidence are 
components of her service-connected adjustment 
disorder, and which are not.  That is to say, if it 
is determined some of her physical complaints are 
not merely psychosomatic, she is entitled to 
separate ratings for them, not a consolidated 
rating as is currently the case.  In Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994), the U. S. Court 
of Appeals for Veterans Claims (Court) held that 
where the record reflects that the veteran has 
multiple problems due to service-connected 
disability, it is possible to have "separate and 
distinct manifestations" from the same injury, 
permitting separate disability ratings.  
The critical element is that none of the 
symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology 
of the other conditions, else this would violate 
VA's anti-pyramiding regulation, 38 C.F.R. § 4.14.

In the Directive's portion of the Board's June 2007 Remand, 
the Board specifically instructed 

3. Schedule the veteran for an 
appropriate VA examination to determine 
the nature and severity of her adjustment 
disorder, fibromyalgia, and TMJ syndrome, 
including in terms of whether these 
latter conditions are part and parcel of 
the adjustment disorder or, instead, more 
than just psychosomatic manifestations.

The designated examiner should 
specifically respond to the following: 

(a) Indicate whether the veteran 
currently has (i) fibromyalgia and/or 
(ii) TMJ syndrome.

(b) If she is found to have one or both 
of these conditions, indicate whether 
they are merely psychosomatic in nature 
or otherwise attributable to an acquired 
psychiatric disorder (her adjustment 
disorder, in particular), or, instead, 
actual physical manifestations of the 
motor vehicle trauma she sustained during 
service.  If this opinion cannot be 
rendered without resorting to 
speculation, then the examiner should 
expressly state this.

Prior to rendering any opinion, the 
examiner should review of the claims file 
for the veteran's pertinent medical and 
other history, including a complete copy 
of this remand, and should discuss the 
rationale of the opinion, citing, if 
necessary, to specific evidence in 
the record.

The Board finds that this directive has not been complied 
with.  The AMC took no steps to individually rate the 
Veteran's consolidated disabilities so as to make a fair 
determination whether the Veteran's condition would warrant a 
higher combined disability rating than was granted under the 
consolidated rating.  In fact the October 2008 VA examination 
did not make adequate findings to individually rate any of 
the Veteran's disabilities under the appropriate diagnostic 
codes.  The Board specifically wants medical findings to 
evaluate the specific conditions fibromyalgia, TMJ, an 
adjustment disorder, cervical spine strain, and lumbosacral 
spine strain under the criteria listed for the specific 
diagnostic codes.  Then after determining the appropriate 
rating under the individual diagnostic codes for these 
disabilities, the AMC is to determine if the Veteran's 
condition warrants a higher combined rating under the 
individual codes than it does under the consolidated rating.


B.	Fibromyalgia

For the Veteran's fibromyalgia, the RO/AMC needs to obtain 
appropriate medical findings to evaluate the Veteran's 
condition under Diagnostic Code 5025.  Under DC 5025, 
fibromyalgia is rated with widespread musculoskeletal pain 
and tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's like 
symptoms.  A 10 percent disability evaluation is assigned for 
symptoms that require continuous medication for control.  A 
20 percent disability evaluation is warranted for symptoms 
that are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but are 
present more than one-third of the time.  A 40 percent rating 
is contemplated for symptoms that are constant, or nearly so, 
and refractory to therapy. "Widespread pain" means pain in 
both the left and right sides of the body that is both above 
and below the waist, and that affects both axial skeleton 
(i.e., cervical spine, anterior chest, thoracic spine, or low 
back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5025.

C.  TMJ

For the Veteran's TMJ, the RO/AMC needs to obtain appropriate 
medical findings to evaluate the Veteran's condition under 
Diagnostic Code 9905 and 9913. 38 C.F.R. § 4.150, Diagnostic 
Code 9905, 9913.

Limited motion of the temporomandibular articulation is 
evaluated under DC 9905.  A rating of 10 percent is assigned 
for range of lateral excursion of 0 to 4 mm or for inter-
cisal range of 31 to 40 mm.  A rating of 20 percent is 
assigned for inter-cisal range of 21 to 30 mm.  A rating of 
30 percent is assigned for inter-cisal range of 11 to 20 mm.  
A rating of 40 percent is assigned for inter-cisal range of 0 
to 10 mm.  

Diagnostic Code 9913, for loss of teeth due to loss of 
substance or body of maxilla or mandible without loss of 
continuity, provides a compensable disability rating based on 
whether the lost masticatory surface can or cannot be 
restored by a suitable prosthesis.  If the lost masticatory 
surface cannot be restored, Diagnostic Code 9913 provides a 
maximum 40 percent disability rating for the loss of all 
teeth, a 30 percent rating for the loss of all upper teeth or 
all lower teeth, a 20 percent rating for the loss of all 
upper and lower posterior or upper and lower anterior teeth, 
a 10 percent rating for the loss of all upper anterior or 
lower anterior teeth, and a 10 percent rating for the loss of 
all upper and lower teeth on one side.  A noncompensable 
rating is assigned where the loss of masticatory surface can 
be restored by suitable prosthesis.  These ratings apply to 
bone loss through trauma or disease, such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, because such loss is not considered 
disabling.  38 C.F.R. § 4.150 (2009).  Hence, the level of 
disability rating to be assigned under Diagnostic Code 9913 
is dependent on the extent of loss and whether the loss can 
be restored by prosthesis.

D.  Adjustment Disorder

For the Veteran's acquired psychiatric disorder, the RO/AMC 
needs to obtain appropriate medical findings to evaluate the 
Veteran's condition under the general rating formula for 
mental disorders.  Under these criteria, a 10 percent rating 
contemplates occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication. See 38 C.F.R. § 4.130, DCs 9440.

A 30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as:  flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

E.  Cervical Spine and Lumbosacral Spine Disabilities

For the Veteran's cervical spine and lumbosacral spine 
disabilities, the RO/AMC needs to obtain appropriate medical 
findings to evaluate the Veteran's conditions under the 
former and revised criteria for ratings of the spine.  See 
38 C.F.R. § 4.71a, DC 5290, 5292, 5293 (2000), DC 5293 
(effective September 23, 2002), DC 5235-5243 (effective 
September 26, 2003); 38 C.F.R. § 4.124, DC 8210, 8250 (2009). 

Under the former DC 5293, for intervertebral disc syndrome 
(IVDS, i.e., disc disease).  This DC provided for a 10 
percent rating for recurring attacks of mild IVDS; a 20 
percent rating for recurring attacks of moderate IVDS and a 
40 percent rating for recurring attacks of severe IVDS with 
intermittent relief.  A 60 percent rating required pronounced 
IVDS with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293 (2000).

Spine disabilities could also be rated under DC 5292 
for limitation of motion of the lumbar spine.  DC 5292 
provided for a 10 percent rating for slight limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 40 percent rating for severe limitation of 
motion.  The words "slight," "moderate," and "severe" are not 
defined in the Rating Schedule.  However, the Rating Schedule 
provides some guidance by listing normal ranges of motion of 
the thoracolumbar spine for VA purposes to be 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of 
lateral flexion, and 30 degrees of rotation.  See 38 C.F.R. 
§ 4.71a, Plate V.  68 Fed. Reg. 51,458 (Aug. 27, 2003).

Neck disabilities were rated under DC 5290 for limitation of 
motion of the cervical spine.  DC 5290 provided for a 10 
percent disability rating for slight limitation of motion, a 
20 percent disability rating for moderate limitation of 
motion, and a 30 percent disability rating for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (1996).  The Schedule for Rating Disabilities lists 
normal ranges of motion of the cervical spine for VA purposes 
to be forward flexion of the cervical spine from zero to 45 
degrees, extension from zero to 45 degrees, left and right 
lateral flexion from zero to 45 degrees, and left and right 
lateral rotation from zero to 80 degrees.  See Schedule for 
Rating Disabilities effective September 26, 2003, Plate V.  
68 Fed. Reg. 51,458 (Aug. 27, 2003).

The first amendment pertaining to IVDS became effective on 
September 23, 2002.  Under the revised criteria, IVDS is 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293 (September 23, 2002).

Under these revised criteria, a 10 percent rating requires 
incapacitating episodes having a total duration of at least 
one week but less than two weeks; a 20 percent rating 
requires incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 
12 months and a 40 percent rating requires incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to IVDS requiring bedrest and treatment 
"prescribed by a physician."  Id.

As to the determination of the neurological manifestations of 
the lower extremities, DC 8520 pertains to paralysis of the 
sciatic nerve.  Under this provision, mild incomplete 
paralysis warrants a 10 percent disability evaluation; 
moderate incomplete paralysis warrants a 20 percent 
disability evaluation; moderately severe incomplete paralysis 
warrants a 40 percent disability evaluation; and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability evaluation.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, 
DC 8520.

As to the determination of the neurological manifestations of 
the upper extremities, DC 8510 pertains to incomplete 
paralysis of the upper radicular group (fifth and sixth 
cervicals).  38 C.F.R. §§ 4.25,  4.121a, Diagnostic Code 8510 
(2008).  Under this provision, mild incomplete paralysis of 
the major or minor arm warrants a 20 percent disability 
evaluation; moderate incomplete paralysis of the minor arm 
warrants a 30 percent disability evaluation; moderate 
incomplete paralysis of the major arm or severe incomplete 
paralysis of the minor arm warrants a 40 percent disability 
evaluation; and severe incomplete paralysis of the major arm 
warrants a 50 percent disability evaluation.  An 60 percent 
disability rating is warranted for complete paralysis of the 
minor arm, where all shoulder and elbow movement are lost or 
severly affected and hand and wrist movements are not 
affected.  A 70 percent rating is warranted for complete 
paralysis of the major arm.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124a.

The second amendment, effective September 26, 2003, involved 
a revision of the portion of the rating schedule to which 
diseases and injuries of the spine are evaluated.  In 
particular, DC 5293 for rating IVDS was changed to DC 5243, 
which provides that ratings are now based on either the 
General Rating Formula for Diseases and Injuries of the Spine 
(effective September 26, 2003), or on the basis of 
incapacitating episodes (the criteria for which remain 
unchanged from September 23, 2002), whichever method results 
in a higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  

For the lumbosacral spine, the General Rating Formula for 
Diseases and Injuries of the Spine provides a 10 percent 
rating where forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees, the 
combined range of motion of the thoracolumbar spine is 
between 120 and 235 degrees, or where muscle spasm or 
guarding does not result in an abnormal gait or abnormal 
spinal contour.   38 C.F.R. § 4.71a, DC 5237.  A 20 percent 
rating is assigned where forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees, the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees, or where muscle spasm 
or guarding is severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is assigned if 
evidence shows forward flexion of the thoracolumbar spine 
limited to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine, a 50 percent rating if the 
evidence shows unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent rating if the evidence 
shows unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

For the cervical spine, the General Rating Formula for 
Diseases and Injuries of the Spine provides for a 10 percent 
disability rating if forward flexion is between 30 degrees 
and 40 degrees, the combined range of motion is between 170 
degrees and 335 degrees, or if there is muscle spasm, 
guarding or localized tenderness not severe enough to result 
in abnormal spinal contour.  A 20 percent disability rating 
is warranted if forward flexion of the cervical spine is 
greater than 15 degrees but not greater than 30 degrees, or 
if the combined range of motion of cervical spine is not 
greater than 170 degrees; or if there is muscle spasm of 
guarding severe enough to result in abnormal spinal contour.  
A 30 percent disability rating is assigned if forward flexion 
of the cervical spine is 15 degrees or less, or for favorable 
ankylosis of the entire cervical spine.  A 40 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire cervical spine.  Lastly, a 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a (2008).


Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for VA 
examinations to assess the current 
severity of her fibromyalgia, TMJ, 
psychiatric disorder, cervical spine 
disability, and lumbosacral spine 
disability.  The claims file, 
including a complete copy of this 
remand, must be made available to the 
examiner(s) for review of the 
pertinent medical and other history.  
Advise the Veteran that failure to 
report for these examinations, without 
good cause, may have adverse 
consequences on her claims.

2.	Review the claims file.  If any 
development is incomplete, including 
if the report of the examinations does 
not contain medical findings necessary 
to rate the disabilities individually, 
take corrective action before 
readjudication.  Stegall v. West, 
11 Vet. App. 268 (1998).

3.	Then readjudicate the claims for 
higher ratings for fibromyalgia, TMJ, 
an adjustment disorder, a cervical 
spine disability, and a lumbosacral 
disability in light of any additional 
evidence obtained.  As stated above, a 
specific rating for each disorder must 
be determined before a consolidated 
rating can be considered.  If the 
claim(s) is/are not granted to the 
Veteran's satisfaction, send her and 
her representative an SSOC and give 
them an opportunity to submit written 
or other argument in response before 
returning the claims file to the Board 
for further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


